 
DEPOSIT ACCOUNT CONTROL AGREEMENT
 
Executed and Delivered as of February __, 2008
 
PARTIES
 
This Agreement is among the persons signing this Agreement as the “Secured
Party”, the “Debtor” and the “Bank”.
 
BACKGROUND
 
The Debtor is the Bank’s customer with respect to one or more deposit accounts
identified by the account numbers specified below (individually and
collectively, as re-numbered and including any funds in the account or accounts,
the "Deposit Account"). The Debtor has granted the Secured Party a security
interest in the Deposit Account. The Debtor is requesting that the Bank enter
into this Agreement. The Bank is willing to do so upon the terms contained in
this Agreement.
 
This Agreement includes the General Terms, the Specific Terms and the Exhibit,
each as defined or referred to below.
 
AGREEMENTS
 
A. General Terms. This Agreement is subject to the General Terms for Deposit
Account Control Agreement (the “General Terms”), attached herewith as Attachment
B. The General Terms are incorporated in this Agreement by reference and without
modification except as may be provided in Section 10 of the Specific Terms.


B. Specific Terms. The following terms (the “Specific Terms”) complete,
supplement or modify the General Terms:


1. Deposit Account (see “Background” above). The following deposit account(s)
comprise the Deposit Account:

 

--------------------------------------------------------------------------------



2. Business Day (see definition of “Business Day” in Section 1 of the General
Terms):


A day will not be considered as a “Business Day” if commercial banks in Buffalo,
New York are closed on that day.


3. Outside Time (see definition of “Outside Time” in Section 1 of the General
Terms):


The Outside Time is to be based on a period of two Business Days.


 
 

--------------------------------------------------------------------------------

 
4. Disposition of less than all or multi-disposition of funds (see Section
4(a)(ii)(E) of the General Terms):


A Disposition Instruction originated by the Secured Party must be for a
disposition of all of the funds, and must require that the funds be sent to a
single recipient.


5. Reimbursement Claim Period (see Section 6(b) of the General Terms):


The number of days following the termination of the Agreement in which a
reimbursement claim must be made against the Secured Party under Section 6(b) of
the General Terms is 90.


6. Electronic Records (see definition of “writing” in Section 1 of the General
Terms):


The parties do not permit a writing to include an electronic record and do not
permit communications by email.


7. Governing Law (see Section 13(a) of the General Terms):


The jurisdiction whose law governs this Agreement is the State of New York.


8. Bank’s Jurisdiction for UCC Purposes (see Section 13(b) of the General
Terms):


The Bank’s jurisdiction for purposes of part 3 of UCC Article 9 is the State of
New York.


9. Delivery of Executed Copy (see Part D):


The delivery of an executed copy of this Agreement may not be made by a form of
electronic transmission other than facsimile.


10. Additional Provisions (see Section 12(b) of the General Terms):


The following provisions modify or supplement the General Terms:
 
Time Deposit
 
(a) Initial Block
 
The Bank will not comply with the Debtor’s Disposition Instructions. All
references in the General Terms to the Outside Time shall instead be to the
Agreement Date. This Agreement is amended to delete the Exhibit and all
references to the Initial Instruction and the Exhibit.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Non-Demand Deposit Account
 
 
(i) The words “demand deposit accounts” in the first sentence of the first
paragraph in the “Background” section of the Specific Terms are deleted and
replaced with “deposit accounts”.
 
 
(ii) Section 7(ii) of the General Terms is deleted and replaced with the
following: “(ii) maintains, in the ordinary course of the Bank’s business, the
Deposit Account as a time, savings, passbook, or similar account not payable on
demand, and”.
 
 
(c) Other Matters
 
(i) Any early withdrawal penalties as provided in the relevant Deposit-related
Agreement resulting from withdrawal of funds from the Deposit Account prior to
its maturity date shall be included as a charge permitted by Section 5(b) of the
General Terms.


(ii) This clause (ii) is subject to clause (iii) or (iv) of this paragraph (c).
The Bank agrees that, absent any contrary Disposition Instruction originated by
the Secured Party and received by the Bank within the time period provided in
the relevant Deposit-related Agreement, or if not so provided, a reasonable time
for the Bank to act thereon prior to the maturity date of the Deposit Account,
the Deposit Account, together with all interest earned thereon, will
automatically renew and be reinvested for the same period of time as was most
recently applicable to the then maturing Deposit Account. If that period is
unavailable, then the Deposit Account, together with all interest earned
thereon, will automatically renew for such period as provided in the relevant
Deposit-related Agreement, and if not so provided, then for such period of time
as is in accordance with the Bank’s customary practice.


(iii) o If this box is checked and the following line is filled in, then the
Deposit Account, together with all interest earned thereon, shall automatically
renew and be reinvested for a ____________ period, notwithstanding clause (ii)
of this paragraph (c).
 
(iv) o If this box is checked, the Secured Party directs that the disposition of
the interest earned on the Deposit Account (but not the principal) as of any
maturity date shall be made as directed by the Debtor, absent another
Disposition Instruction from the Secured Party.
 
(v) If, upon maturity, the renewal of the Deposit Account results in the
creation of a new account, the term “Deposit Account” shall thereafter include
the new account.


If no provisions are inserted above in this Section 10, then there are no
modifications to or supplements of the General Terms.


C. Exhibit. The parties have completed and attach hereto the Exhibit to be used
as the form of the Initial Instruction.


 
3

--------------------------------------------------------------------------------

 
D. Single Agreement; Counterparts. The General Terms, the Specific Terms and the
Exhibit shall be read and construed together with the other provisions of this
Agreement as a single agreement. Delivery of executed copies of this Agreement
may be made by facsimile. This Agreement may be executed in counterparts, each
of which shall constitute an original and all of which collectively shall
constitute a single agreement.
 
[remainder of page intentionally left blank]
 
 

 
 
4

--------------------------------------------------------------------------------

 
 
SIGNATURES
Debtor:
 
Nutrition 21, Inc.
 
 


By:___________________________
Name:
Title:
Address:
 
Attention:
Telephone Number (for information only):
Facsimile Number:


 
Secured Party:
 
Gerber Finance, Inc.
 
 


By:___________________________
Name:
Title:
Address:
 
Attention:
Telephone Number (for information only):
Facsimile Number:
 
 
5

--------------------------------------------------------------------------------

 

 
Bank:
 
HSBC Bank USA, National Association
 
 


By:___________________________
Name: Bruce Wicks
Title:   First Vice President
Address for Notice: Legal Paper Processing, One HSBC Center, 12th Floor,
Buffalo, NY 14203
 
Telephone Number (for information only): 716-841-1349
Facsimile Number: 716-841-7651


 
6

--------------------------------------------------------------------------------

 





Exhibit


[LETTERHEAD OF THE SECURED PARTY]


DEPOSIT ACCOUNT CONTROL AGREEMENT


INITIAL INSTRUCTION


[Date]




HSBC Bank USA, National Association
One HSBC Center
Buffalo, NY 14203


Attention:  Legal Paper Processing, 12th Floor


Ladies and Gentlemen:


This is the Initial Instruction as defined in the Deposit Account Control
Agreement dated _______ __, 20__, among you, us and [Debtor] (the “Debtor”) (as
currently in effect , the “Control Agreement”). A copy of the Control Agreement
as fully executed is attached. Capitalized terms used in this Initial
Instruction have the meanings given them in the Control Agreement


This Initial Instruction directs the Bank no longer to comply with the Debtor’s
Disposition Instructions.


[As an included Disposition Instruction, we direct you to send the funds in the
Deposit Account to us by the method and at the address indicated below. We
recognize that, as a condition to your complying with this Disposition
Instruction and to the extent that we have not already done so, we must provide
to you evidence reasonably required by you as to the authority of the person
giving this Disposition Instruction to act for us. We also recognize that your
obligation to comply with this Disposition Instruction is subject to the other
provisions of Section 4(a)(ii) of the General Terms.]


Funds transfer instructions:


Receiving bank: _____________________________________________.


ABA routing number for domestic wire:________________________.


ABA routing number for ACH transaction:_____________________.


 
7

--------------------------------------------------------------------------------

 
International: Swift Code No. ________________________________.


Reference details:____________________________________________.]


Very truly yours,




[SECURED PARTY]




By:______________________


Title:____________________



 
 
8

--------------------------------------------------------------------------------

 
 
Attachment B
 
 
GENERAL TERMS FOR DEPOSIT ACCOUNT CONTROL AGREEMENT
 
 
1. Definitions and Rules of Interpretation. In this Agreement (a) terms defined
in the UCC and not otherwise defined in this Agreement have the same meanings in
this Agreement as in the UCC, (b) the rules of interpretation in Article 1 of
the UCC apply to the interpretation of this Agreement and (c) the term “or” is
not exclusive. Unless otherwise stated, section references are to sections of
these General Terms. In addition, the following terms in this Agreement have the
following meanings or interpretations:
 
This “Agreement” means the Deposit Account Control Agreement dated the Agreement
Date among the Secured Party, the Debtor and the Bank. The Deposit Account
Control Agreement includes these General Terms (incorporated by reference), the
Specific Terms and the Exhibit read and construed together as a single
agreement.
 
“Agreement Date” means the date set forth at the beginning of this Agreement as
the date as of which this Agreement was executed and delivered by the parties.
 
An “address” includes the person or persons or department of the Bank on an
“attention” line.
 
“Bank” means the organization signing this Agreement as the Bank.
 
“Business Day" means:
 
(i) for communications to the Bank, a day other than a day (A) that is not a
“business day” as defined in Federal Reserve Board Regulation CC, 12 CFR Part
229, (B) on which the office, branch or department of the Bank specified as the
Bank’s address in the Exhibit is closed, or (C) on which commercial banks are
closed in the city or cities set forth in the Specific Terms; and
 
(ii) for communications to any other party, a day, other than a Saturday or
Sunday, on which the other party is open for business at the location to which
the communication is sent.
 
“Claim” means a claim, loss, cost or expense, and includes out-of-pocket or
allocable internal legal fees and expenses incurred in bringing or defending a
claim.
 
A “communication” includes the Initial Instruction, a Disposition Instruction or
a notice.
 
“Debtor” means the person signing this Agreement as the Debtor.
 
“Deposit Account” has the meaning set forth in the “Background” of this
Agreement. The Deposit Account is identified in Section 1 of the Specific Terms.
 
“Deposit-related Agreements” means, collectively, the deposit account agreement
and any other agreements between the Bank and the Debtor governing the Deposit
Account and any cash management or similar services provided by the Bank to the
Debtor in connection with the Deposit Account.
 
“Disposition Instruction” means an instruction to the Bank directing the
disposition of the funds in the Deposit Account.
 
“Exhibit” means the Exhibit referred to in Part C of and attached to this
Agreement as the form to be used as the Initial Instruction.
 
“Initial Instruction” means the first instruction to the Bank originated by the
Secured Party directing that the Bank no longer comply with the Debtor’s
Disposition Instructions. The Initial Instruction may also contain a Disposition
Instruction originated by the Secured Party.
 
“Order or Process” means an order, judgment, decree or injunction, or a
garnishment, restraining notice or other legal process, directing, or
prohibiting or otherwise restricting, the disposition of the funds in the
Deposit Account.
 
 
B-9

--------------------------------------------------------------------------------

 
"Outside Time" means, unless an earlier Outside Time is stated in the Specific
Terms, the opening of business on the second Business Day after the Business Day
on which the Initial Instruction in substantially the form of the Exhibit is
actually received at the address for the Bank specified in the Exhibit. If the
Initial Instruction is actually received at that address after 12:00 noon, local
time, at that address, then in determining the Outside Time, the Initial
Instruction will be considered to have been actually received on the following
Business Day.
 
“Secured Party” means the person signing this Agreement as the Secured Party,
whether the person is acting in a representative capacity or otherwise.
 
“Specific Terms” means the terms contained in Part B of this Agreement.
 
“UCC” means the Uniform Commercial Code of the jurisdiction whose law governs
this Agreement or, if relevant to any matter other than the meaning of a defined
term, the Uniform Commercial Code of the jurisdiction whose law applies to the
matter under the choice of law rules of the jurisdiction whose law governs this
Agreement.
 
A “writing” means a tangible writing, including a facsimile and, if the Specific
Terms permit, an electronic record; “written” refers to a communication in the
form of a writing.
 
2. The Debtor’s Dealings with the Deposit Account.
 
(a) Except as provided in Section 2(b), the Bank may comply with the Debtor’s
Disposition Instructions in accordance with the Deposit-related Agreements.
 
(b) The Bank will not comply with the Debtor’s Disposition Instructions after
the Outside Time. In its discretion the Bank may cease complying with the
Debtor’s Disposition Instructions at an earlier time as permitted by Section
4(a)(iv).
 
3. The Secured Party’s Right to Give Instructions as to the Deposit Account. The
Bank will comply with the Initial Instruction, and with any Disposition
Instructions originated by the Secured Party, in each case (i) without the
Debtor’s further consent, and (ii) even if following the instruction results in
the dishonoring by the Bank of items presented for payment from the Deposit
Account or the Bank otherwise not complying with the Debtor’s Disposition
Instructions. The Initial Instruction may not be rescinded or otherwise modified
without the Bank’s consent.
 
4. Exculpation of the Bank.


(a) Notwithstanding the Bank’s agreements in Sections 2 and 3, the Bank will not
be liable to any other party for:
 
(i) either failing to follow an Initial Instruction that (A) is not in the form
of the Exhibit, (B) does not specify the address to which the Initial
Instruction was to have been sent, (C) is not otherwise completed, or (D) does
not have attached to it a copy of this Agreement as fully executed or, as a
result of any such defect in the Initial Instruction, continuing to comply with
the Debtor’s Disposition Instructions;
 
(ii) failing to follow a Disposition Instruction originated by the Secured Party
(A) before the Outside Time, (B) that requires the disposition of the funds in
the Deposit Account by a method not available to the Debtor under the
Deposit-related Agreements, (C) that the Bank determines would result in the
Bank’s failing to comply with a statute, rule or regulation, or an Order or
Process, binding upon the Bank, (D) that requires the disposition of funds that
are not immediately available in the Deposit Account, (E) that, unless otherwise
set forth in the Specific Terms, directs the disposition of less than all the
funds in the Deposit Account or directs that the funds be sent to more than one
recipient, or (F) for which the Bank has not received evidence reasonably
required by the Bank as to the authority of the person giving the Disposition
Instruction to act for the Secured Party;
 
(iii) complying with the Debtor’s Disposition Instructions, or otherwise
completing a transaction involving the Deposit Account, that the Bank or an
affiliate had started to process before the Outside Time; or
 
 
B-10

--------------------------------------------------------------------------------

 
(iv) after the Bank becomes aware that the Secured Party has sent the Initial
Instruction, but before the Outside Time, complying with the Initial Instruction
or a Disposition Instruction originated by the Secured Party, notwithstanding
any fact or circumstance and even if the Initial Instruction (A) has not been
actually received at the address specified in the Exhibit, (B) fails to have
attached to it a copy of this Agreement as fully executed, or (C) is not
completed or otherwise fails to be in the form of Initial Instruction set forth
on the Exhibit.
 
(b) The Bank will not be liable to any other party for:
 
(i) wrongful dishonor of any item as a result of the Bank following the Initial
Instruction or any Disposition Instruction originated by the Secured Party,
 
(ii) failing to comply or delaying in complying with the Initial Instruction,
any Disposition Instruction or any provision of this Agreement due to a computer
malfunction, interruption of communication facilities, labor difficulties, act
of God, war, terrorist attack, or other cause, in each case beyond the Bank’s
reasonable control,
 
(iii) any other Claim, except to the extent directly caused by the Bank’s gross
negligence or willful misconduct, or
 
(iv) any indirect, special, consequential or punitive damages.
 
(c) The Bank will have no fiduciary duties under this Agreement to any other
party, whether as trustee, agent, bailee or otherwise. The Bank will have no
duties to the Secured Party except as expressly set forth in this Agreement. The
Bank will have no duty to inquire into or determine the existence or
enforceability of the Debtor’s obligations to the Secured Party or whether,
under any separate agreement between the Debtor and the Secured Party, the
Debtor’s obligations to the Secured Party are in default, the Debtor may
originate a Disposition Instruction or the Secured Party may originate the
Initial Instruction or any Disposition Instruction.
 
5. The Bank’s Recourse to the Deposit Account.
 
(a) Except for amounts referred to in Section 5(b), the Bank (i) subordinates
any security interest, lien or other encumbrance against the Deposit Account to
the Secured Party's security interest and (ii) will not exercise any right of
recoupment, setoff or debit against the Deposit Account. This subordination will
not apply to any security interest that the Bank has in an item under UCC
Article 4 as a collecting bank.
 
 
(b) Notwithstanding Section 5(a), and regardless of any agreement of the Debtor
to compensate the Bank by means of balances in the Deposit Account, the Bank may
charge the Deposit Account, to the extent permitted by any of the
Deposit-related Agreements or applicable law, for:
 
(i) the face amount of a check, draft, money order, instrument, wire transfer of
funds, automated clearing house entry, credit from a merchant card transaction,
other electronic transfer of funds or other item (A) deposited in or credited to
the Deposit Account, whether before or after the Agreement Date, and returned
unpaid or otherwise uncollected or subject to an adjustment entry, whether for
insufficient funds or for any other reason and without regard to the timeliness
of the return or adjustment or the occurrence or timeliness of any other
person’s notice of nonpayment or adjustment, (B) subject to a claim against the
Bank for breach of transfer, presentment, encoding, retention or other warranty
under Federal Reserve Regulations or Operating Circulars, clearing house rules,
the UCC or other applicable law, or (C) for a merchant card transaction, against
which a contractual demand for chargeback has been made;
 
(ii) normal service charges or fees payable to the Bank in connection with the
Deposit Account or any related services;
 
(iii) any adjustments or corrections of any posting or encoding errors; and
 
(iv) reimbursements for out-of-pocket or allocable internal legal fees and
expenses in connection with the negotiation, administration or enforcement of
this Agreement by the Bank.
 
 
B-11

--------------------------------------------------------------------------------

 
6. Indemnification and Reimbursement.
 
(a) The Debtor indemnifies the Bank against all Claims incurred, sustained or
payable by the Bank arising out of this Agreement except to the extent directly
caused by the Bank’s gross negligence or willful misconduct.
 
(b) The Secured Party agrees to reimburse the Bank for any charge against the
Deposit Account under Section 5(b) for which there were insufficient funds in
the Deposit Account to satisfy the charge. Such reimbursement will be limited to
the aggregate amount transferred from the Deposit Account as a result of the
Bank’s acting upon Disposition Instructions originated by the Secured Party or
pursuant to Section 9(b). Any demand by the Bank for reimbursement must be made
within the number of days after the termination of this Agreement set forth in
the Specific Terms. The Bank may not make a Claim for reimbursement under this
subsection unless (i) the Debtor fails to satisfy the Claim within 15 days after
the Bank makes a demand on the Debtor under Section 6(a) or (ii) the Bank is
enjoined, stayed or prohibited by operation of law from making the demand on the
Debtor.
 
(c) The Secured Party’s reimbursement obligations under Section 6(b) will not
apply to (i) a charge for reimbursement of or indemnification for any
out-of-pocket or allocable internal legal fees and expenses incurred by the Bank
in connection with any claim or defense by the Bank against the Secured Party
relating to this Agreement or (ii) the amount of any loss incurred by the Bank
to the extent directly caused by the Bank’s gross negligence or willful
misconduct. If the Bank satisfies any Claim against the Debtor referred to in
the foregoing clause (i) by charging the Deposit Account, the amount of the
Secured Party’s maximum liability for reimbursement obligations under Section
6(b) will be reduced by the amount of the Claim so satisfied.
 
(d) If the Secured Party fails to reimburse the Bank for any amount under
Section 6(b), the Secured Party will pay the Bank’s out-of-pocket or allocable
internal legal fees and expenses in collecting from the Secured Party the amount
payable.
 
(e) The Secured Party indemnifies the Bank against all other Claims incurred,
sustained or payable by the Bank arising from the Bank following an Initial
Instruction or a Disposition Instruction originated by the Secured Party, or
from the Bank’s remittance of funds pursuant to Section 9(b), except to the
extent directly caused by the Bank’s gross negligence or willful misconduct.
 
7. Representations and Warranties; Agreements with Other Persons. The Bank
represents and warrants to the Secured Party that the Bank (i) is an
organization engaged in the business of banking, (ii) maintains the Deposit
Account as a demand deposit account or accounts in the ordinary course of the
Bank’s business and (iii) has not entered into any currently effective agreement
with any person under which the Bank may be obligated to comply with Disposition
Instructions originated by a person other than the Debtor or the Secured Party.
The Bank will not enter into any agreement with any person under which the Bank
may be obligated to comply with Disposition Instructions originated by a person
other than the Debtor or the Secured Party.
 
8. Deposit Account Information. If the Secured Party so requests, to the extent
that the Bank has the operational ability to do so, the Bank will provide to the
Secured Party, whether by Internet access or otherwise, a copy of each periodic
account statement relating to the Deposit Account ordinarily furnished by the
Bank to the Debtor. The Bank’s liability for failing to provide the account
statement will not exceed the Bank’s cost of providing the statement. The Debtor
authorizes the Bank to provide to the Secured Party, whether by Internet access
or otherwise, any other information concerning the Deposit Account that the Bank
may agree to provide to the Secured Party at the Secured Party’s request.
 
9. Termination; Closure of the Deposit Account.
 
(a) Neither the Debtor nor the Bank will close the Deposit Account prior to
termination of this Agreement. This Agreement may not be terminated by the
Debtor except by a notice to the Bank given jointly by the other parties. This
Agreement may be terminated (i) by the Secured Party at any time by notice to
the other parties and (ii) by the Bank (A) immediately upon notice to the other
parties if the Bank becomes obligated to terminate this Agreement or to close
the Deposit Account under any statute, rule or regulation, or any Order or
Process, binding upon the Bank, (B) upon five Business Days’ notice to the other
parties if any other party is in material breach of any of the Deposit-related
Agreements or this Agreement, and (C) otherwise upon 30 days’ notice to the
other parties.
 
 
B-12

--------------------------------------------------------------------------------

 
(b) If the Bank terminates this Agreement pursuant to clause (A) of Section
9(a)(ii), the Bank will remit any funds in the Deposit Account on the date of
termination (i) at the direction of the Secured Party if the direction is
received by the Bank prior to the date of termination of this Agreement or (ii)
if no such direction is received by the Bank prior to such date, by check mailed
to the address of the Secured Party for receiving communications under this
Agreement. If the Bank terminates this Agreement pursuant to clause (B) or (C)
of Section 9(a)(ii), the Bank will remit any funds in the Deposit Account on the
date of termination at the direction of the Secured Party only if the direction
is received by the Bank prior to the date of termination of this Agreement. Any
obligation of the Bank to remit any funds to or at the direction of the Secured
Party under this subsection is subject to clauses (B) through (F) of Section
4(a)(ii).
 
(c) Except as provided in Section 9(b) and in any event if the Secured Party has
communicated to the Bank that the Secured Party does not wish to receive or
direct the disposition of the funds, the Secured Party will not receive from the
Bank any remittance of funds from the Deposit Account upon termination of this
Agreement by the Bank.
 
(d) The termination of this Agreement will not affect any rights created or
obligations incurred under this Agreement before the termination. Sections 4 and
6 will survive the termination of this Agreement for actions taken or omitted
before the termination. Sections 9(b) and (c) will survive the termination of
this Agreement, and Section 5 will survive the termination of this Agreement
solely for any funds to be remitted to or at the direction of the Secured Party
pursuant to Section 9(b).
 
10. Communications.
 
(a) All communications under this Agreement must be in writing and must be
delivered by hand or overnight courier service, mailed by certified or
registered mail, or sent by facsimile to the party addressee. If the Specific
Terms permit a writing to include an electronic record, a communication, other
than the Initial Instruction, may be sent by email.
 
(b) For a communication under this Agreement to be effective, it must be
received (i) for the Initial Instruction, at the Bank’s address specified on the
Exhibit and (ii) in all other cases, at the party’s address indicated below the
party’s signature to this Agreement, in each case subject to any change in
address provided in Section 10(c). Receipt of the Initial Instruction does not
occur until it is received by the person or persons or department specified on
the “attention” line on the Exhibit. If more than one person is specified,
receipt occurs when the Initial Instruction is received by one of the persons.
 
(c) The Bank may communicate to the Secured Party changes in the address for the
Initial Instruction, and any party may communicate to the other parties changes
in its address for communications under this Agreement.
 
11. Successors and Transferees.
 
(a) This Agreement will inure to the benefit of, and be binding upon, the
parties and their respective successors and other transferees permitted under
this Section. Except as provided in this Section, a voluntary transfer of a
party’s rights or duties under this Agreement without the written consent of the
other parties will be void.
 
(b) The Bank may transfer its rights and duties under this Agreement to a
transferee to which, by contract or operation of law, the Bank transfers
substantially all of its rights and duties under the Deposit-related Agreements.
 
(c) The Secured Party may transfer its rights and duties under this Agreement to
(i) a transferee to which, by contract or operation of law, the Secured Party
transfers substantially all of its rights and duties under the financing or
other arrangements between the Secured Party and the Debtor for which the
Deposit Account acts as collateral security or (ii) if the Secured Party is
acting as a trustee, indenture trustee, agent, collateral agent, or other
representative in whose favor a security interest is created or provided for, a
transferee that is a successor trustee, indenture trustee, agent, collateral
agent, or other representative.
 
(d)  No transfer under this Section will be binding upon a non-transferring
party until the transferring party or the transferee notifies the
non-transferring parties of the transfer in a writing signed by the transferee
that identifies the transferee, gives the transferee’s address for
communications under this Agreement, and states that the transferee is a
successor of the transferor or other transferee permitted under this Section and
is entitled to the benefit of the transferring party’s rights and has assumed
all of the transferring party’s duties under this Agreement.
 
 
B-13

--------------------------------------------------------------------------------

 
(e) A non-transferring party need not request proof of any transfer or that the
transferee is a successor of the transferor or other transferee permitted by
this Section. If requested by a non-transferring party, however, the
transferring party or the transferee will provide reasonable proof thereof. If
the Bank or the Secured Party, as a non-transferring party, requests such proof,
then the effectiveness of the notification of transfer as to the
non-transferring party will be suspended until the proof is provided.
 
(f) When a transfer becomes binding on the non-transferring parties, the
transferring party will not be entitled to exercise any rights, and will be
relieved of its obligations, accruing under this Agreement from and after that
time. Those rights may be exercised and those obligations will be incurred by
the transferee.
 
(g) The provisions of subsections (d) and (e) requiring notification for a
transfer to be binding on the non-transferring parties and suspending the
effectiveness of the notification of transfer until reasonable proof of the
transfer has been provided do not apply to the Bank as the transferring party if
the transfer is by operation of law and by operation of the law (i) the
transferee succeeds to all or substantially all of the rights and becomes
generally bound by all of the duties of the Bank, including the Bank’s duties
under this Agreement, and (ii) the Bank ceases to exist.
 
12. Entire Agreement; Relation to Other Agreements.
 
(a) This Agreement constitutes the entire agreement of the parties, and
supersedes all previous and contemporaneous negotiations, understandings and
agreements, with respect to its subject matter, all of which have become merged
and finally integrated into this Agreement.
 
(b) If a term in the Specific Terms conflicts with a term of this Agreement not
in the Specific Terms, the term in the Specific Terms controls.
 
(c) If this Agreement conflicts with any of the Deposit-related Agreements, this
Agreement will control. However, this Agreement will not (i) derogate from any
Claim or defense that the Bank may have against the Debtor under any of the
Deposit-related Agreements or (ii) create any third party beneficiary rights
under any of the Deposit-related Agreements in favor of the Secured Party.
 
(d) This Agreement does not amend or otherwise modify any of the agreements
between the Debtor and the Secured Party or provide any rights for the Debtor to
originate a Disposition Instruction in contravention of any agreement between
the Debtor and the Secured Party.
 
13. Governing Law, Depositary Bank’s Jurisdiction and Waiver of Jury Trial.
 
(a) Except as otherwise required by Article 9 of the UCC, this Agreement will be
governed by the law of that jurisdiction set forth in the Specific Terms without
giving effect to any choice of law rule that would require the application of
the law of another jurisdiction.
 
(b) If the Specific Terms are completed expressly to designate the Bank’s
jurisdiction for purposes of part 3 of Article 9 of the UCC, then the
Deposit-related Agreements are amended to provide that for those purposes that
jurisdiction is the Bank’s jurisdiction so designated.
 
(c) To the extent permitted by applicable law, each party waives all rights to
trial by jury in any action, claim or proceeding (including any counterclaim) of
any type arising out of or directly or indirectly relating to this Agreement.
 
14. Miscellaneous.
 
(a) No amendment to this Agreement will be binding on any party unless it is in
writing and signed by all of the parties. Any provision of this Agreement
benefiting a party may be waived only by a writing signed by that party.
 
(b) If a provision of this Agreement is held invalid or unenforceable in any
respect, the validity or enforceability of the remaining provisions will not in
any way be affected, it being understood that the invalidity or unenforceability
of an affected provision in a particular jurisdiction will not in and of itself
affect the validity or enforceability of the provision in any other
jurisdiction.
 
 
B-14

--------------------------------------------------------------------------------

 